          Case 5:17-cv-04467-BLF Document 335 Filed 12/31/20 Page 1 of 8




 1   DUANE MORRIS LLP                                DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                        Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                 mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                         Robin L. McGrath (GA SBN 493115)
     2475 Hanover Street                             Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                        rlmcgrath@duanemorris.com
     Telephone: 650.847.4150                         David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                         Admitted Pro Hac Vice
                                                     dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                                Jennifer H. Forte (GA SBN 940650)
     Joseph A. Powers (PA SBN 84590)                 Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                           jhforte@duanemorris.com
     japowers@duanemorris.com                        1075 Peachtree NE, Suite 2000
 8   Jarrad M. Gunther (PA SBN 207038)               Atlanta, GA 30309
     Admitted Pro Hac Vice                           Telephone: 404.253.6900
 9   jmgunther@duanemorris.com                       Facsimile: 404.253.6901
     30 South 17th Street
10   Philadelphia, PA 19103
     Telephone: 215.979.1000
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                               UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                       SAN JOSE DIVISION
17   FINJAN, LLC, A Delaware Limited Liability         Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                       SONICWALL INC.’S ADMINISTRATIVE
19                        Plaintiff,                   MOTION TO FILE DOCUMENTS UNDER
                                                       SEAL
20          v.
21   SONICWALL INC., a Delaware Corporation,
22
                          Defendant.
23

24

25

26

27

28

                    SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                      CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 335 Filed 12/31/20 Page 2 of 8




 1   I.       INTRODUCTION

 2            Pursuant to Civil L.R. 7-11 and 79-5, this Court’s Standing Civil Order Re: Civil Cases, the

 3   Parties Stipulated Protective Order (Dkt. 68) and Federal Rule of Civil Procedure 26(b)(5)(B),

 4   Defendant SonicWall Inc. (“SonicWall”) hereby moves the Court for leave to file under seal,

 5   pursuant to Civil L.R. 79-5(d)-(e), the items identified in the table below:

 6                                                    Portion(s) to
      Exh. No.                 Document                                        Reason(s) for Sealing
                                                          Seal
 7                       Defendant SonicWall,        Highlighted         The highlighted portions of this
                         Inc’s Reply in Support      portions at:        document reflect information that
 8                                                                       SonicWall has designated as
                         of its Motion for Partial   Page 2: lines 3-
 9                       Summary Judgment            4;                  “Highly Confidential – Attorneys’
                                                                         Eyes Only” or “Highly
                                                     Page 3: lines 3-    Confidential – Attorney’s Eyes
10
                                                     4;                  Only – Source Code” pursuant to
11                                                   Page 9: lines 15-   the Stipulated Protective Order. If
                                                     21, 24-26;          filed publicly, this confidential
12                                                                       information could be used to
                                                     Page 10: lines
13                                                   21, 23, 25-28;      SonicWall’s disadvantage by
                                                     Page 11: lines 1-   competitors as it concerns the
14                                                   3, 5-17;            identification, organization, and or
                                                                         operation of SonicWall’s
15                                                   Page 12: lines 1-
                                                                         proprietary products. See
                                                     3
                                                                         Declaration of Nicole E. Grigg in
16
                                                                         Support of Administrative Motion
17                                                                       to File Documents Under Seal
                                                                         (“Grigg Declaration”), ¶¶ 2-5.
18
      41 to              Excerpts from the July      Entirety            This document contains testimony
19    Gunther            14, 2020 John                                   that SonicWall has designated as
      Declaration        Gordineer Deposition                            “Highly Confidential – Attorneys’
20                       Transcript                                      Eyes Only” or “Highly
                                                                         Confidential – Attorneys’ Eyes
21                                                                       Only - Source Code” pursuant to
                                                                         the Stipulated Protective Order. If
22
                                                                         filed publicly, this confidential
23                                                                       information could be used to
                                                                         SonicWall’s disadvantage by
24                                                                       competitors as it concerns the
                                                                         identification, organization, and or
25                                                                       operation of SonicWall’s
                                                                         proprietary products, including its
26
                                                                         source code. See Grigg
27                                                                       Declaration, ¶¶ 2-5.
      42 to              Excerpts from the July      Entirety            This document contains testimony
28
                                                         1
                       SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                         CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 335 Filed 12/31/20 Page 3 of 8




 1                                              Portion(s) to
     Exh. No.              Document                                     Reason(s) for Sealing
                                                    Seal
 2
     Gunther         21, 2020 Eric Hawkes                         that SonicWall has designated as
 3   Declaration     Deposition Transcript                        “Highly Confidential – Attorneys’
                                                                  Eyes Only” or “Highly
 4                                                                Confidential – Attorneys’ Eyes
 5                                                                Only - Source Code” pursuant to
                                                                  the Stipulated Protective Order. If
 6                                                                filed publicly, this confidential
                                                                  information could be used to
 7                                                                SonicWall’s disadvantage by
                                                                  competitors as it concerns the
 8                                                                identification, organization, and or
 9                                                                operation of SonicWall’s
                                                                  proprietary products, including its
10                                                                source code. See Grigg
                                                                  Declaration, ¶¶ 2-5.
11
     43 to           Excerpts from the July    Entirety           This document contains testimony
12   Gunther         24, 2020 Michael King                        that SonicWall has designated as
     Declaration     Deposition Transcript                        “Highly Confidential – Attorneys’
13                                                                Eyes Only” or “Highly
                                                                  Confidential – Attorneys’ Eyes
14                                                                Only - Source Code” pursuant to
15                                                                the Stipulated Protective Order. If
                                                                  filed publicly, this confidential
16                                                                information could be used to
                                                                  SonicWall’s disadvantage by
17                                                                competitors as it concerns the
                                                                  identification, organization, and or
18                                                                operation of SonicWall’s
19                                                                proprietary products, including its
                                                                  source code. See Grigg
20                                                                Declaration, ¶¶ 2-5.

21   44 to           Excerpts from the         Entirety           This document contains testimony
     Gunther         October 22, 2020 Dr.                         that SonicWall has designated as
22   Declaration     Eric Cole Deposition                         “Highly Confidential – Attorneys’
                     Transcript                                   Eyes Only” or “Highly
23                                                                Confidential – Attorneys’ Eyes
                                                                  Only - Source Code” pursuant to
24
                                                                  the Stipulated Protective Order. If
25                                                                filed publicly, this confidential
                                                                  information could be used to
26                                                                SonicWall’s disadvantage by
                                                                  competitors as it concerns the
27                                                                identification, organization, and or
                                                                  operation of SonicWall’s
28
                                                   2
                   SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                     CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 335 Filed 12/31/20 Page 4 of 8




 1                                                 Portion(s) to
      Exh. No.               Document                                     Reason(s) for Sealing
                                                       Seal
 2
                                                                    proprietary products, including its
 3                                                                  source code. See Grigg
                                                                    Declaration, ¶¶ 2-5.
 4
      45 to            Finjan’s notice of         Entirety          This document contains
 5    Gunther          inadvertently produced                       information that Finjan has
      Declaration      documents bearing                            designated as “Highly Confidential
 6                     Bates numbers Finjan-                        – Attorneys’ Eyes Only” pursuant
 7                     SW 047873-76 and                             to the Stipulated Protective Order.
                       privilege log dated July                     See Grigg Declaration, ¶¶ 2-5.
 8                     24, 2018
      46 to            SonicWall’s                Entirety          SonicWall has designated this
 9
      Gunther          Comprehensive                                internal datasheet “Highly
10    Declaration      Gateway Security Suite                       Confidential – Attorneys’ Eyes
                       datasheet bearing Bates                      Only” pursuant to the Stipulated
11                     Nos. SonicWall-Finjan                        Protective Order. If filed publicly,
                       00454707-709                                 this confidential information could
12                                                                  be used to SonicWall’s
13                                                                  disadvantage by competitors as it
                                                                    concerns the identification,
14                                                                  organization, and or operation of
                                                                    SonicWall’s proprietary products.
15                                                                  See Grigg Declaration, ¶¶ 2-5.
16    47 to            SonicWall’s WAN         Entirety             SonicWall has designated this
      Gunther          Acceleration Appliance                       internal datasheet “Highly
17    Declaration      (WXA) Series                                 Confidential – Attorneys’ Eyes
                       datasheet bearing Bates                      Only” pursuant to the Stipulated
18                     Nos. SonicWall-Finjan                        Protective Order. If filed publicly,
19                     00017623-627                                 this confidential information could
                                                                    be used to SonicWall’s
20                                                                  disadvantage by competitors as it
                                                                    concerns the identification,
21                                                                  organization, and or operation of
                                                                    SonicWall’s proprietary products.
22                                                                  See Grigg Declaration, ¶¶ 2-5.
23

24
     II.    ARGUMENT
25
            A.      Legal Standard
26
            There is a presumption of public access to judicial records and documents. Nixon v. Warner
27
     Commc'ns, Inc., 435 U.S. 589, 597 (1978). However, records attached to non-dispositive motions,
28
                                                      3
                     SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                       CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 335 Filed 12/31/20 Page 5 of 8




 1   such is the case here, are not subject to the strong presumption of access. Finjan, Inc. v. Proofpoint,

 2   Inc., No. 13-CV-05808-HSG, 2015 WL 9023164, at *1 (N.D. Cal. Dec. 16, 2015) (internal citation

 3   omitted). Because the documents attached to non-dispositive motions “are often unrelated, or only

 4   tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower

 5   “good cause” standard of the Federal Rules of Civil Procedure Rule 26(c). Id. (internal quotation

 6   marks omitted). The “good cause” standard requires a “particularized showing” that “specific

 7   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen.

 8   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002) (internal quotation marks omitted); see Fed.

 9   R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific examples of articulated

10   reasoning” will not suffice. Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).

11   Sealing is appropriate where the requesting party “establishes that the document, or portions thereof

12   is privileged or protectable as a trade secret or otherwise entitled to protection under the law.” N.D.

13   Cal. Civ. L.R. 79–5(a). A party must “narrowly tailor” its request to sealable material only. Id.

14          B.      SonicWall’s Administrative Motion to Seal Is Supported By Good Cause and Is
                    Narrowly Tailored
15
            As noted in the table above, SonicWall seeks to seal select portions of its Reply in Support
16
     of its Motion for Partial Summary Judgment (“Reply”) at the pages listed in the table above and
17
     Exhibits 2-10 to the Declaration of Jarrad Gunther. SonicWall’s Reply quotes from or references
18
     the one or more exhibits that SonicWall is filing under seal which were designated as “HIGHLY
19
     CONFIDENTIAL-ATTORNEYS’                EYES      ONLY”       or   “HIGHLY       CONFIDENTIAL           –
20
     ATTORNEY’S EYES ONLY – SOURCE CODE” pursuant to the terms of the Stipulated Protective
21
     Order. See Declaration of Nicole E. Grigg in Support of Administrative Motion to File Documents
22
     Under Seal (“Grigg Declaration”), ¶¶ 2-5. Pursuant to Civil Local Rule 79-5, SonicWall has publicly
23
     filed the relevant excerpts of information that are not confidential. Attached hereto are redacted and
24
     unredacted versions of SonicWall’s Motion and unredacted versions of the exhibits in support thereof
25
     that SonicWall seeks to seal.
26
            SonicWall seeks to seal Exhibits 41-44; 46-47 to the Declaration of Jarrad Gunther because
27
     they reflect or contain information that SonicWall has designated as “Highly Confidential –
28
                                                         4
                      SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                        CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 335 Filed 12/31/20 Page 6 of 8




 1   Attorneys’ Eyes Only” or “Highly Confidential – Attorney’s Eyes Only – Source Code” pursuant to

 2   the Stipulated Protective Order. If filed publicly, this confidential information could be used to

 3   SonicWall’s disadvantage by competitors as it concerns the identification, organization, and or

 4   operation of SonicWall’s proprietary products. See Grigg Declaration, ¶¶ 2-5.

 5           SonicWall contends that public disclosure of this information would cause irreparable harm

 6   to SonicWall. Id.; see also Andrx Pharms., LLC v. GlaxoSmithKline, 236 F.R.D. 583, 586 (S.D. Fla.

 7   2006) (“Courts dress technical information with a heavy cloak of judicial protection because of the

 8   threat of serious economic injury to the disclosure of scientific information.”); Network Appliance,

 9   Inc. v. Sun Microsys. Inc., 2010 WL 841274, at *5 (N.D. Cal. Mar. 10, 2010) (granting application

10   to seal “information regarding NetApp’s internal usability testing of its software”).

11           SonicWall is sealing Exhibit 45 because it contains information designated by Finjan as

12   “Highly Confidential – Attorneys’ Eyes Only” pursuant to the Stipulated Protective Order

13           SonicWall’s administrative motion is narrowly tailored and only seeks to seal the exhibits

14   associated with SonicWall’s Reply that were either designated in their entirety by Plaintiff Finjan or

15   Defendant SonicWall as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

16   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” or reflect

17   information from which confidential and proprietary technical or financial information of SonicWall

18   could be ascertained. See Kowalsky v. Hewlett-Packard Co., 2012 WL 892427, at *2 (N.D. Cal.

19   Mar. 14, 2012) (finding sealing appropriate where “[t]he proposed redactions contain[ed] . . .

20   confidential product development information, the disclosure of which could harm [the defendant's]

21   competitive advantage in the marketplace.”).

22   III.    CONCLUSION

23           For these reasons, SonicWall respectfully requests that the Court grant its Administrative

24   Motion to Seal.

25   Dated: December 31, 2020                            DUANE MORRIS LLP

26
                                                         /s/ Nicole E. Grigg
27                                                       Nicole E. Grigg
                                                         D. Stuart Bartow
28
                                                        5
                       SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                         CASE NO. 5:17-CV-04467-BLF-VKD
     Case 5:17-cv-04467-BLF Document 335 Filed 12/31/20 Page 7 of 8




 1                                            Matthew C. Gaudet (admitted pro hac vice)
                                              Robin McGrath (admitted pro hac vice)
 2                                            David C. Dotson (admitted pro hac vice)
                                              Jennifer H. Forte (admitted pro hac vice)
 3                                            Joseph A. Powers (admitted pro hac vice)
                                              Jarrad M. Gunther (admitted pro hac vice)
 4
                                              Attorneys for Defendant
 5                                            SONICWALL INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             6
             SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                               CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 335 Filed 12/31/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on December 31, 2020, to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system.

 5
                                                /s/ Nicole E. Grigg
 6                                                  Nicole E. Grigg
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     7
                     SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                       CASE NO. 5:17-CV-04467-BLF-VKD
